Citation Nr: 0323374	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  02-16 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether there was clear and unmistakable error in a March 23, 
1999, rating decision that denied service connection for 
degenerative joint disease of both knees, and meniscal tear, 
left knee.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The veteran had active service from April 1969 to October 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions rendered by the Albuquerque, 
New Mexico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which found that the RO did not commit 
clear and unmistakable error (CUE) in a March 23, 1999, 
rating decision that denied service connection for 
degenerative joint disease of both knees, and meniscal tear, 
left knee.  This issue is the only one which has been fully 
developed for appellate review, and the veteran specifically 
testified to his intent to prosecute a claim of CUE in the 
March 23, 1999, rating decision during his April 2003 Travel 
Board hearing before the undersigned Veterans Law Judge.  
Nonetheless, the veteran has also submitted argument and 
evidence, and provided testimony, potentially related to 
reopening a claim of service connection for his knee 
disorder.  Inasmuch as these suggest that an intent to reopen 
his claim based on new and material evidence, the matter is 
referred to the RO appropriate action.  


FINDING OF FACT

The March 23, 1999, rating decision that denied service 
connection for degenerative joint disease of both knees, and 
meniscal tear, left knee, was reasonably supported by the 
evidence on file at that time and prevailing legal authority 
and did not involve improper application of statutory and 
regulatory provisions extant at the time of the decision.


CONCLUSION OF LAW

The rating decision of March 23, 1999, was not clearly and 
unmistakably erroneous in denying service connection for 
degenerative joint disease of both knees and meniscal tear, 
left knee.  38 U.S.C.A. §§ 7105, 5108 (West 2002); 38 C.F.R. 
§§ 3.104, 3.105 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Considerations

A review of the procedural history reflects that the 
veteran's claim was denied in March 1999.  He was informed of 
that decision by a letter dated April 29, 1999, and he filed 
his notice of disagreement in July 1999.  The RO then issued 
a decision in August 1999 finding what was termed no clear 
and unmistakable evidence in the March 1999 decision, while 
noting that an unadjudicated claim had been pending since 
1971.  The RO issued a statement of the case in February 
2000, and the veteran filed a substantive appeal in August 
2000.  The veteran was informed that  his appeal was untimely 
and he would have to present new and material evidence to 
reopen the previously denied claim.  

Parenthetically, the Board notes that the essence of a claim 
of clear and unmistakable error (CUE) is that it is a 
collateral attack on an otherwise final rating decision by a 
VA regional office.  See 38 C.F.R. §§ 3.104(a), 
3.105(a).Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 
1994).  Thus, the August 1999 rating decision was not an 
actual denial of a CUE claim, as the March 1999 rating 
decision had not yet become final.  The August 1999 rating 
decision acknowledged that there had been a pending claim 
since 1971, then went on to continue the denial of the claim.  
The RO's March 1999 decision to deny service connection for 
the knee disorders became final.  Presently, the veteran 
alleges clear and unmistakable error in that March 23, 1999, 
decision.  The RO issued a statement of the case on the issue 
in August 2002, and thus that claim has been properly 
developed for appellate review.  

The appellant theorizes that the RO committed significant 
errors in its March 1999, rating decision that denied service 
connection for degenerative arthritis of both knees with 
meniscal tear, left knee.  The veteran urges that the RO 
should have sought to obtain any available service-related 
medical records which would have supported his claim, and 
that such failure to seek these records vitiated the finality 
of that decision under controlling Court precedent.  He also 
urges that he filed a claim in 1971 which was not adjudicated 
until 1999, as an element of his CUE claim.  For the reasons 
that follow, however, the Board disagrees, and finds no CUE 
in the March 23, 1999, rating decision to deny service 
connection for degenerative arthritis of both knees with 
meniscal tear, left knee.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000).  In substance, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
or her claim for benefits under the laws administered by VA.  
In pertinent part, this law redefines the obligations of the 
VA with respect to the duty to assist. 

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  These changes were codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. § 3.159 
(2002).  In general, where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions are likewise satisfied.  The United States Court 
of Appeals for Veterans Claims (Court), however, has held 
that the VCAA is not applicable to motions for revision of 
either an RO or a Board decision on the grounds of CUE.  
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc); 
Parker v. Principi, 15 Vet. App. 407 (2002).

II.  CUE Claim

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of VA as to conclusions based on evidence on file at the time 
and will not be subject to revision on the same factual basis 
except by duly constituted appellate authorities, for new and 
material evidence, or for clear and unmistakable error.  
38 C.F.R. §§ 3.104(a), 3.105(a).

The Court has propounded a three-prong test to determine 
whether clear and unmistakable error is present in a prior 
determination:  

(1)  [E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at that time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made;" and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 
3 Vet. App. 310, 313-14 (1992) (en banc).

A determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question, and not on subsequent 
determinations of record.  Damrel, at 245.  To establish a 
valid claim of clear and unmistakable error the claimant must 
demonstrate that either the correct facts, as they were known 
at the time, were not before the adjudicator, or that 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  Daniels v. Gober, 10 Vet. App. 474 
(1997).  

The Court has indicated that clear and unmistakable error is 
a very specific and a rare kind of error.  It is the kind of 
error of fact or of law that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Thus, even where the 
presence of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), Russell, supra.

As noted earlier, the essence of a claim of clear and 
unmistakable error is that it is a collateral attack on an 
otherwise final rating decision by a VA regional office.  
Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As 
such, there is a presumption of validity which attaches to 
that final decision, and when such a decision is collaterally 
attacked, the presumption becomes even stronger.  See Fugo at 
44.  Therefore, a claimant who seeks to obtain retroactive 
benefits based on clear and unmistakable error has a much 
heavier burden than that placed upon a claimant who seeks to 
establish prospective entitlement to VA benefits.  See 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

In order to reasonably raise a claim of clear and 
unmistakable error, the claimant must provide some degree of 
specificity as to what the alleged error is.  In addition, 
the claimant must offer some persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error, unless it is the kind of error that, if true, 
would be clear and unmistakable on its face.  Baldwin v. 
West, 13 Vet. App. 1, 5 (1999); Fugo, 6 Vet. App. at 44.  

A breach of the VA's duty to assist cannot form a basis for a 
claim of clear and unmistakable error.  Baldwin, 13 Vet. App. 
at 7; Shockley v. West, 11 Vet. App. 208, 213 (1998); Caffrey 
v. Brown, 6 Vet. App. 377, 383-84 (1994).  In addition, mere 
disagreement as to how the facts were weighed or evaluated 
does not amount to a claim of clear and unmistakable error.  
Baldwin, 13 Vet. App. at 5; Shockley, 11 Vet. App. at 214; 
Russell, 3 Vet. App. at 313.

Service connection means, and has meant at all times relevant 
to this decision, that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §1110 (West 2002); 38 
C.F.R. § 3.303(a) (1998 & 2002).  

The underlying claim for knee disorder condition which was 
the basis for the March 1999 rating decision being challenged 
by the veteran was received in October 1998.  The RO 
considered service medical records, a report of VA 
examination in December 1998 as well as private records 
consisting of reports of treatment from 1965 to 1973 from 
Kaiser Permanente and those from Concord Community Hospital 
dated in October and December 1971, as well as those from 
West Salem Clinic dated in 1998.  The RO noted that there 
were complaints of knee pain in service but no chronic 
condition shown in service or within a presumptive period, 
and that the meniscal tear noted in 1971 was not shown to be 
related to service.  The RO reviewed all of the evidence and 
noted that it appeared that the veteran had filed a claim in 
1971.  Further, it noted no nexus between any current knee 
disorder and service.  

The appellant now urges that the RO committed CUE in failing 
to grant service connection for his knee disorder.  He cites 
to the fact that the RO failed to request service medical 
records from the proper sources and that they failed to 
request records multiple times, and that it was error not to 
adjudicate the claim knee claim in 1971.  

Inasmuch as the veteran contends that the failure to obtain 
medical records indicates CUE, the failure of the duty to 
assist is not CUE as defined in the pertinent law and 
regulations.  Baldwin, 13 Vet. App. at 7.  Regardless, the 
record documents that the RO did in fact request and receive 
VA and service medical records.  

Therefore, in view of the fact that the RO did thoroughly 
search for the service medical records, the failure to search 
for specific clinical records prior to the denial of his 
claim is at worst a breach of the duty to assist.  Moreover, 
the record shows that the RO did in fact thoroughly search 
for all relevant medical records.  

Additionally, the Board recognizes that there had previously 
been an exception to the rule of finality applicable to VA 
decisions by reason of "grave procedural error."  In Hayre 
v. West, 188 F.3d 1327 (Fed. Cir., 1999), the Court held that 
where there is a breach of the duty to assist in which VA 
fails to obtain pertinent service medical records 
specifically requested by the claimant and failed to provide 
the claimant notice explaining the deficiency, the claim does 
not become final for purposes of appeal.  Subsequently, the 
Federal Circuit had occasion to reconsider this proposition 
and, in an en banc decision overruled that holding.  Cook v. 
Principi, 318 F.3d 1334-41 (Fed. Cir. 2002).  Consequently, 
any failure to obtain records is not a basis for CUE, 
including under the theory of "grave procedural error." 

To the extent that the appellant's claim constitutes an 
assertion that the correct facts as they were known at the 
time of the 1999 RO decision were not before the adjudicator, 
it must fail.  It is clear that the service medical records 
as well as a report of VA examination and treatment records 
were before the adjudicator.  That evidence contains findings 
which reasonably support the denial of service connection.  
Initially, it was noted that service medical records did show 
some treatment for the knees.  There was next evidence of the 
fact that the then-current knee disorder was not noted on the 
separation examination and that no chronic knee condition was 
shown in service.  Thus, there was ample compelling evidence 
of record in March 1999 for the RO to reach the conclusion 
that the preponderance of the evidence was against the claim 
of service connection for the knee disorders.

To the extent that this claim is a disagreement with how the 
RO weighed or evaluated the evidence that was of record and 
with the way statutory or regulatory provisions extant at the 
time were applied, the former error is not of the sort that 
is undebatable, and it is not clear and unmistakable.  Fugo, 
supra.  

Inasmuch as the appellant also suggests that the RO did not 
consider all applicable laws and regulations because it did 
not grant service connection for the knee disorders, the 
Board must disagree.  That case did deal with the pertinent 
laws and regulations relating to service connection.  The 
appellant does not show where the RO failed to consider all 
applicable regulations.  Moreover, as to the argument that 
failing to adjudicate the claim in 1971 was error, the RO 
actually acknowledged the 1971 unadjudicated claim and based 
its review on the totality of the evidence.  It was noted 
that the claim had been open since 1971.  Thus, the RO 
addressed the pending claim, and there is no CUE resulting 
from a failure to adjudicate, as the claim was ultimately 
denied after a review of the totality of the record.  

On the basis of the above analysis, the Board finds that the 
appellant has not met the relevant burden, and, therefore, 
the March 23, 1999, RO decision did not involve clear and 
unmistakable error and is final.  38 U.S.C.A. §§ 5107, 5108, 
7105; 38 C.F.R. §§ 3.104, 3.105, 3.156.


ORDER

The claim that there was clear and unmistakable error in the 
March 23, 1999, rating decision that denied service 
connection for degenerative joint disease of both knees, and 
meniscal tear, left knee, is denied.  



	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

